Citation Nr: 0917179	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-36 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from June 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

In October 2008, the Board remanded this case to the RO via 
the Appeals Management Center so the Veteran could be 
scheduled for an RO hearing.  The Veteran testified at a RO 
hearing in support of his claim in March 2008.  


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran has hepatitis C related to service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim, as it was in this case, in July 2003.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) Veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

In correspondence dated in July 2003 and November 2007, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In 
November 2007, the RO also notified the Veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  A medical opinion has been 
rendered in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

The Board is satisfied that there was substantial compliance 
with its October 2007 remand directives.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999).  

Analysis

The Veteran essentially contends that he has hepatitis C due 
to service. 

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The Veteran's DD 214 indicates that he served in the Army 
from June 1968 to December 1970 as a helicopter repairman.  
His service personnel records show that he received an Air 
Medal with V device.  A combat Veteran's assertions of an 
event during combat are to be presumed true if consistent 
with the time, place and circumstances of such service.  See 
38 U.S.C.A. § 1154(b); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).  For purposes of this decision, the Board will 
assume that the appellant is a combat Veteran, and will 
presume that his assertions that he was exposed to blood 
during combat are true.

The Veteran currently has hepatitis C as cited to in numerous 
treatment records.  He has indicated that his risk factors 
included exposure to blood of other service members while 
transporting them during service, multiple sexual partners 
including prostitutes, and treatment for an open cut in 
service.  The Veteran also indicated receiving a tattoo but 
stated that the instruments used had been sterilized; he also 
indicated intravenous drugs administered to him by medics 
during service. 

Service treatment records are negative for findings of 
hepatitis C.  This is probative evidence against this claim.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  The Veteran's 
post service records confirm that in May 1970, the Veteran 
was treated for a cyst on the neck and the subsequent 
rupturing of the wound.  The examination report at service 
discharge did not note any liver abnormalities.  

The records show that the Veteran indicated that he was 
diagnosed with Hepatitis C sometime in the 1980's, more than 
ten years after he left the military.  Several reports have 
addressed the etiology of the Veteran's current hepatitis C.  
An October 2003 letter from M.G. Katzier, D.O. noted that the 
Veteran's hepatitis C was "no doubt contracted while in 
Vietnam."  No other details were provided in this opinion. 

VA rendered an opinion on this matter in June 2008 for which 
the claims folder was reviewed.  In rendering his opinion, 
the examiner noted that exposure to blood during combat was 
conceded and presumed.  The examiner stated that mere 
exposure to blood, unless in massive quantities, was not a 
risk factor for hepatitis C.  He indicated that usually a 
percutaneous exposure is involved in hepatitis C infection.  
While it was possible to contract hepatitis C from mere 
exposure to blood during medivacs, it was unlikely.  The 
examiner cited to other risk factors in this case, 
specifically, that the Veteran had several sexual partners, 
including prostitutes while in Thailand, had tattoos, and 
used intravenous and nasal drug use.  Pointing out that the 
Veteran had multiple risk factors known to cause hepatitis C 
and one questionable risk factor, the examiner stated that it 
would be speculative to say that hepatitis C was due to 
medivacing in service (without evidence of percutaneous 
exposure and presence of multiple other known risk factors).  
The examiner concluded that it would be speculative to state 
that the Veteran's hepatitis C was contracted during medivacs 
absent any percutaneous exposure to blood.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

In this case, the June 2008 VA medical opinion is more 
probative than Dr. Katzier's October 2003 letter.  Notably, 
Dr. Katzier does not offer any reason or bases for his 
opinion but simply provides a short one sentence statement 
that the Veteran contracted hepatitis C during service.  On 
the other hand, the VA opinion was based on review of the 
claims folder and offered a through analysis of all of the 
Veteran's risk factors.  

The Court has held that claims file review, as it pertains to 
obtaining an overview of a claimant's medical history, is not 
a strict requirement for private medical opinions, and that a 
private medical opinion may not be discounted solely because 
the opining clinician did not describe review of the claims 
file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The Court also stated that "most of the probative value of a 
medical opinion comes from its reasoning", and that "[i]t 
is the factually accurate, fully articulated, sound reasoning 
for the conclusion, not the mere fact that the claims file 
was reviewed, that contributes probative value to a medical 
opinion."  Id., at 304.  Here, the Board is not rejecting 
Dr. Katzier's opinion solely on the basis there is no 
indication he reviewed the Veteran's claims folder for the 
pertinent medical and other history.  Instead, the Board is 
rejecting this opinion because there is no discussion of the 
medical rationale of the opinion, he simply makes a 
conclusory statement.  Thus, while Dr. Katzier's letter 
provides some evidence in favor of the Veteran's claim, more 
probative weight is assigned to the June 2008 VA examination.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the United States Court 
of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witness' personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disorder.  Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that he currently has 
hepatitis C due to service) because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hepatitis C is denied. 




____________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


